 UNIVIS, INC.37Univis,Inc.andUnited Glassand CeramicWorkersof North America, AFL-CIO-CLC, Local No. 433.Case 12-CA-3723January 8,1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn August 28, 1967, Trial Examiner AlvinLieberman issued his Decision in the above-entitledproceeding,finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelationsAct, as ,amended,and recommending thatitcease and desist therefrom and take certain af-firmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter,the Respondentfiled exceptions to the Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theAct, theNational Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminermadeat the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrialExaminer'sDecision,the exceptions, thebrief,and the entire record in the case, and herebyadopts the findings, conclusions,and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that Univis,Inc., Fort Lauderdale,Florida, itsofficers,agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order.MEMBER BROWN, dissenting:In my opinion the basic dispute in this caseshould be left for resolution within the frameworkof the dispute settlement procedures agreed uponby the parties in their current collective-bargainingagreement.We are dealing in this case solely with a requestfor information first made by the Union during bar-gaining negotiations preliminary to the parties'agreement on the wage incentive provisions. At thattime, the parties fully explored the information is-sue, with the Respondent giving examples of thetype of data that it would agree to furnish. TheUnion thereafter accepted the contract whichspecified the type of information to be provided.When the Respondent subsequently denied arequest for additional data, the Union grieved, butat the final step, filed an unfair labor practicecharge, rather than proceeding to a final and bindingdetermination pursuant to the contractual disputesettlement machinery. In my opinion, responsiblecollective bargaining entails an obligation on theparties to abide by their agreements with respect tomatters, which, as here, have been affirmativelyregulated through the collective-bargaining process.Permitting a party to refuse to use the agreed uponsettlement machinery is inconsistent with the na-tional labor policy. Accordingly, I would not con-sider this case on the merits, but would dismiss thecomplaint in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALVINLIEBERMAN,Trial Examiner:This case,with allparties represented,was tried before me in Miami,Florida, on April 5,1967, upon a complaint' of theGeneral Counsel and Respondent's answer.2 The issuelitigatedwas whether Respondent violated Section-8(a)(5) and(1) of the National Labor Relations Act, asamended(herein calledthe Act),by refusing to furnishcertain data to the Union pursuant to its request. Moreparticularly the questions for decision in determining thisissue are as follows:1.Is the information requested by the Union relevant?2.Did the Union waive any right which it might havehad to receive the information which it requested?3.Should the NationalLaborRelations Board(hereincalled the Board),defer to arbitration and refrain frommaking a decision in this case?Upon the entire record,3upon my observation of thewitnesses and their demeanor while testifying,and uponcareful consideration of the able bnef submitted byRespondent,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is an Ohio corporation whose principal of-fice and place of business is located at Fort Lauderdale,Florida, where it is engaged in the manufacture of opticalglass.Respondent annually purchases and receivesdirectly from sources located outside the State of Floridagoods and materials valued at more than $50,000. Ac-'The complaint was issued on a charge filed by United Glass andCeramic Workers of North America,AFL-CIO-CLC, Local No 433(herein called the Union)During the trial the complaint was amended inseveral respects Par 4 was amended by substituting the name "ArthurJSowers" for"Arthur J Sawers."Par 7 and 7(b) were amended by sub-stituting for the date set forth therein the date "September 21, 1966."Finally, the following was substituted for the first two lines of par 7(a)Since on or about September 21, 1966,and more particularly onSeptember 21, 1966, September 22, 1966,October 3, 1966,November 2, 1966, and again during November 21, 19662During the trial Respondent admitted the allegations of paragraphs 7,7(a), and 7(b) of the complaint, as amended.3Errors in the transcript have been noted and corrected.169 NLRB No. 18 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDcordingly, I find that Respondent is engaged in commercewithin the meaning of the Act and that the assertion ofju-risdiction over this matter by the Board is warranted.Siemons Mailing Service,122 NLRB 81, 85.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organizationwithin themeaningof the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. IntroductionBriefly this case concerns itself with the Union'srequest for, and Respondent's refusal to furnish, certaindata; namely, results of Respondent's timestudies and co-pies of Elements I through VII of each Work StudySummary4 prepared by Respondent for each job placedwithin an incentive wage program provided for by thecontractbetween Respondent and the Union. TheGeneral Counsel and the Union contend 5 that the Unionmust have this information for the purpose of, as allegedin the complaint, "the proper administration of [its] cur-rent collective bargaining agreement" with Respondentand that Respondent's refusal to furnish it constitutes aviolation of Section 8(a)(5) and (1) of the Act.Respondent, for its part, questions the relevancy of thedata sought; asserts that it is giving, and has given, theUnion all the information it is entitled to under the con-tract; and insists that the Union has waived its right toreceive more. In addition, inasmuch as the contract in-volved provides for a grievance procedure culminating inbinding arbitration, Respondent argues that the Boardshould defer to that method for determining the issues inthis proceeding.B.FactsThere appears to be little material dispute as to thefacts.They will, therefore, be set forth in summaryfashion under appropriate headings.1.The incentive systemThe contract, currently in force between the Union andRespondent, went into effect on March 28,1966 .6 It pro-vides for the placing of jobs in Respondent's plant on anincentive wage system founded upon work standards tobe established by Respondent.These will be more fully described below.As the contentions of the General Counsel and the Union appear to besimilar in all respectsthey will be referred to hereafter as the GeneralCounsel's contentions.RUnless otherwise noted, all dates subsequently referred to in thisDecision fall within 1966.'These appear in the record as G.C. Exh. 12.Samples of a Work Study Summary were received in evidence as G.C.Exhs. 6 and 10. The former contains only Element VIII, the latter, Ele-ments I through VII.Also in evidence, as G.C. Exh.4, is a sample of anOperations Standard Sheet.9This is the only area in this case in which there is a testimonial con-flict.The variance, however, is not between testimony given by J. BernardMcCabe, the Union's president, who was the only witness called by theGeneral Counsel, and that given by Maloney, Respondent's vice pres-ident for industrial relations, the only witness called by Respondent. ItThe term "work standard" which is the basis for the in-centive system was defined by John T. Maloney, Respon-dent's vice president for industrial relations, as being "thenumber of pieces that an individual is to perform withina specific period of time." If an employee produces more,he receives an incentive payment arrived at by the appli-cation of agreed-upon formulas .7 If he does not, hereceives the base rate set forth in the contract for the jobin question.The work standard for a particular job is set byRespondent's industrial engineers. The process is com-plex and highly technical. It includes the timing of the jobinvolved and, in addition, the preparation of a WorkStudy Summary. The latter consists of a breakdown ofthe job into its various elements, usually eight in number.Element IV, entitled "Allowances," contains someresults of the timestudy. Element VIII, entitled "Stan-dard Operating Procedure," describes the job. Finally, anOperation Standards Sheet for the job under considera-tion is prepared which sets forth the number of units to beproduced within a specified period of time before an in-centive bonus is payable."2.The negotiations concerning the incentive wage ratesDuring the negotiations which resulted in the currentagreement between Respondent and the Union extensivediscussions were had with respect to the incentive wagesystem. In the course of the bargaining concerning thetimestudies which were to be made by Respondent theUnion asked to be furnished with the resulting data, or inthe alternative for permission to enter the Respondent'splant and conduct its own timestudies. Respondent, how-ever,made it clear that it would neither provide thismaterial nor permit the Union to make its own studies.9Also during the bargaining discussions with respect tothe incentive system Respondent showed the Union ex-amples of data which would be furnished with respect toall jobs placed within it. These consisted of two blankforms. One was the Operations Standard Sheet, whichwhen completed, as noted above, would constitute thework standard. The other was entitled "ExplanationSheet," which would be given to the Union each time awork standard was changed.10 This form would set forththe nature of, and reason for, the change.Ultimately, the Union and Respondent agreed upon theterms of an incentive wage program to be incorporated intheir collective-bargaining agreement. Among them is onewhich provides that "A copy of the work standard ap-plicable to each job on incentive will be given to theUnion.""appears, rather, in contradictory testimony given by McCabe. Thus, oncross-examination McCabe admitted that while the negotiations were inprogress the Union had asked for the timestudy data; that Respondent hadrefused to grant this request; and that the Union then asked for permissionto make its own timestudies, which request was also rejected. When re-called on rebuttal, however, McCabe testified that "nothing" was men-tioned "during the negotiations regarding the time study sheets." BecauseMcCabe's testimony on cross-examination appears more plausible thanthat given by him on rebuttal, the former furnishes the basis for myfindings with respect to the matter under discussion.19As already set forth, G.C. Exh. 4 in evidence is a sample of an Opera-tions Standard Sheet. G.C. Exhs. 5 and 9 in evidence are forms of an Ex-planation Sheet.1IThe incentive wage program appears in the contract, G.C. Exh. 2 inevidence, as art. 6. The quoted provision is sec. 4(i) of that artical. UNIVIS, INC.393.The grievance procedureThe contract between the Union and Respondent pro-vides for a four-step grievance procedure.12 Pursuant toits terms if the issue in dispute is not settled upon thecompletion of the third step it may, as a fourth step, besubmitted by either party to an arbitrator, whose deci-sion, as set forth in the contract, "shall be final and bind-ing upon the parties."4.The Union's request for information, Respondent'srefusal to furnish it, and the grievanceAs jobs have been placed within the incentive wageprogram Respondent has furnished the Union with anOperation Standards Sheet, the work standard, for the jobin question. In addition, Respondent has furnished theUnion with a Work Study Summary concerning eachsuch job containing only Element VIII, the job descrip-tion.And, as changes were made in any particular workstandard, the Union has also received from Respondentan Explanation Sheet detailing the change and thereasons for making it.Starting in May and continuing through November theUnion has requested from Respondent, with respect tothe incentive jobs, results of the timestudies made byRespondent and Elements I through VII of the WorkStudy Summaries it had prepared. In this connection,McCabe, the Union's president, told John D. Baer,Respondent's plant manager, that without this data he"could not effectively administer [the] contract because[he] could not tell ... that the standards were right."Respondent has steadfastly refused to supply this infor-mation.Because it had not received the material sought, theUnion, on September 21, instituted a grievance proceed-ing pursuant to the terms of its contract with Respondent.The matter remained unsettled through the third step. In-stead of moving to the fourth step, which would havebeen arbitration, the Union abandoned the grievance and,on January 9, 1967, filed the charge in the instant case.C.Contentions and Concluding FindingsThe complaint alleges, and the General Counsel con-tends, that Respondent's refusal to furnish the Unionwith results of the timestudies and Elements I throughVII of the Work Study Summaries respecting the jobsunder the incentive system, which information is requiredby the Union for the proper administration of its contractwithRespondent, constitutes a violation of Section8(a)(5) and'(1) of the Act. In defense, Respondent makesseveral arguments. It argues that the information soughtisnot relevant; it, is not required under the contract tofurnish the Union with the requested data; the Union haswaived its right to any more information than it is alreadyreceiving; and, finally, the Board should defer to arbitra-tion ratherthan decide the issues presented' in thisproceeding in view of arbitration provisions of the con-tract.In connection with the duty resting upon an employerto supply information requested by a union the Boardstated inThe FafnirBearing Company,146 NLRB 1582,1585, that:It is well settled that Section 8(a)(5) of the Act im-poses an obligation upon an employer to furnishupon request all information relevant to the bargain-ing representative's intelligent performance of itsfunction.This obligation extends to informationwhich the union may require in order to"police andadminister existing agreements."Accordingly,unless the arguments raised by Respondent,which will be discussedseriatim,excuse it from comply-ing with its statutory obligation to supply the informationrequested,Respondent's refusal to do so requires a find-ing that it violated Section 8(a)(5).Relevancy:Whether information sought is relevant de-pends, of course,on its nature and the reason for therequest.With respect to the latter,where,as here, infor-mation is sought by a union for the purpose of administer-ing a contract the Board inThe Item Company,108NLRB 1634, 1635,1639, enfd.220 F.2d 956(C.A. 5),adopted the rule enunciated inN.L.R.B. v. Yawman &Erbe ManufacturingCo.,187 F.2d 947, 949 (C.A. 2),that it "must be disclosed unless it plainly appears irrele-vant." Concerning the former,the information requestedhere is intimately related to Respondent's establishmentof work standards,as provided by the contract betweenRespondent and the Union.This being so, it not onlydoes not appear to be "plainly ... irrelevant" to theUnion's administration of the contract,but, on the contra-ry, appears to be clearly relevant.J. I. Case Company,118 NLRB 520, 521-523, enfd.asmodified in otherrespects253 F.2d 149(C.A. 7).Contract and Waiver:As noted, Respondent contendsthat its contract with the Union does not require it tosupply the data sought and that the Union has waived itsright to receive more information than Respondent is al-ready furnishing.The Union's right to the information inquestion, however, does not derive from contract, butfrom statute.Timken Roller Bearing Co.v.N.L.R.B.,325 F.2d 746, 751 (C.A. 6);The FafnirBearing Com-pany,146 NLRB 1582, 1585.While the Union's right, inthis regard,may be waived,the waiver,asTimkenalsoteaches, "must be in `clear and unmistakable' language"expressed either in the "bargaining agreement[or] as apart of the bargaining process...."13Respondent recognizes the foregoing principles as con-trolling and asserts that,as inThe Berkline Corporation,123 NLRB 685, the union during the negotiations effec-tively waived its right to receive the information sought.To support this contention Respondent relies on thetestimony given by McCabe,the Union's president, thatin the course of the bargaining, the Union asked for thetimestudies which were to be made by Respondent andwhen Respondent demurred requested permission, whichRespondent also refused,tomake its own timestudies,following which the contract was signed. However, I donot find in this testimony the "`clear and unmistakable'language"whichmust exist in order to establish awaiver.14Nor do I find it in that portion of the contractagreed to by the Union which provides that "A copy ofthe work standard applicable to each job on incentive willbe given to the Union."To hold otherwise would be to as-12The grievance procedure appears in the contract as art 8thismanner, the waiver would relate to the timestudies which the Union13To the same effect, see also C& C Plywood Corporation,148 NLRBrequested but not to Elements I through VII of the Work Study Summa-414,416, affil 385 U.S. 421.nes, which the Union also seeks.14 In any event, even if it were to be held that the Union did waive in 40DECISIONSOF NATIONALLABOR RELATIONS BOARDcribe an effect to the doctrine ofexpressio uniuswhich, ina similar context,the Board rejected inOtis ElevatorCompany,102 NLRB770, 771,778, enfd.in this respect208 F.2d 176 (C.A. 2).Respondent has cited several cases in addition toTheBerkline Corporation,123 NLRB 685, in support of itsposition on this branch of the case.I have carefully readand considered all of them.None,however,requires meto alter my conclusion that the Union neither waived, norbargained away,its right to the information sought.Deferment to Arbitration:On brief,Respondent arguesthat"Insofar as the [Union's] claim[to the informationrequested]is based on the contract,the right must be en-forced by arbitration."The short answer to this argumentis that the Union's right to the information in question isbased entirely on statute.Assuming,however,that the issue in dispute here is ar-bitrable under the provisions of the contract between theUnion and Respondent that assumption alone,as Section10(a) of the Act plainly states'15would not require theBoard to defer to arbitration,as Respondent urges. Nor,again assuming arbitrability,should it do so in this case,there being no pending arbitration proceeding despite thepassage of much time since the outbreak of the con-troversy here at issue within which Respondent couldhave exercised its contractual privilege of submitting thematter to arbitration notwithstanding the Union's aban-donment of its grievance in favor of the filing of the in-stant charge.See, in this connection,W. P. Ihrie & Sons,etc.,165NLRB167;C !&I S Industries,Inc.,158NLRB454;Thor Power Tool Company,148 NLRB1379, 1381,enfd.351 F.2d 584(C.A. 7).Accordingly,Iconclude that,as alleged in the com-plaint,Respondent violated Section 8(a)(5) and(1) of theAct by refusing to furnish to the Union, pursuant to itsrequest, the results of its timestudies and Elements Ithrough VII of the Work Study Summaries respecting alljobs placed by Respondent within the incentive wage pro-gram.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent'srefusaltofurnish the informationrequested by the Union set forth in section III, above, oc-curring in connection with Respondent's operations setforth in section I, above,has a close,intimate,and sub-stantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, my Recommended Orderwill direct Respondent to cease and desist therefrom andto take such affirmative action as will effectuate the pur-poses of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By refusing to furnish to the Union, pursuant to itsrequest, the results of timestudies and Elements I throughVII of the Work Study Summaries respecting all jobsplaced by Respondent within its incentive wage programRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.4.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, I hereby issue the fol-lowing:RECOMMENDED ORDERUnivis, Inc., its officers,agents, successors,and as-signs, shall:1.Cease and desist from:(a)Refusing to bargaincollectivelywith United GlassandCeramicWorkersofNorthAmerica,AFL-CIO CLC, Local No. 433, byrefusing to furnishto the said labor organization the results of timestudiesand Elements I throughVII of theWork Study Summa-ries respecting all jobsplaced by Univis,Inc., within itsincentive wage program.(b) In any like or related manner interfering with theefforts of UnitedGlass and CeramicWorkers of NorthAmerica,AFL-CIO-CLC, Local No.433, to bargaincollectivelywith it on behalf of employeescovered by theprovisionsofthecollective-bargainingagreementbetween it and the said labor organization.2.Take thefollowing affirmative action which, it isfound,will effectuate the policiesof the Act:(a)Upon request furnish to United Glass and CeramicWorkersof North America, AFL-CIO-CLC, Local No.433, results of timestudies and Elements I through VII oftheWork Study Summaries respecting all jobs placed byUnivis,Inc., within its incentive wage program.(b)Post at its premises copies of the attached noticemarked"Appendix."",Copies of said notice,on formsprovidedby theRegional Director for Region 12, afterbeing signed by an authorized representative of Respond-ent, shall be posted by Respondent immediately uponreceipt thereof,and be maintainedby it for 60consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by Respondentto ensure that said notices are not altered,defaced, orcovered byany other material.(c)Notify saidRegional Director, in writing, within 20days from receipt of this Decision,what steps Respond-ent has taken to comply herewith.17I S Sec. 10(a) states,in pertinent part, that the Board's power to preventthe commission of unfair labor practices in the manner provided for in thesection's subsequent subdivisions "shall not be affected by any othermeans of adjustment or prevention that has been or may be established byagreement,law, or otherwise...."11 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."1 ° In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith." UNIVIS, INC.41APPENDIXtive-bargainingagreement between us and theNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL NOT refuse to bargain collectively withUnited Glass and Ceramic Workers of North Amer-ica,AFL-CIO-CLC, Local No. 433, by refusing tofurnish to the Union the results of timestudies andElements I through VII of the Work Study Summa-ries respecting all jobs placed by us within our incen-tive wage program.WE WILL NOT in any like or related manner inter-fere with the efforts of United Glass and CeramicWorkers of North America, AFL-CIO-CLC, LocalNo. 433, to bargain collectively with us on behalf ofemployees covered by the provisions of the collec-Union.WE WILL,upon request, furnish to United GlassandCeramicWorkersofNorthAmerica,AFL-CIO-CLC, LocalNo. 433, results of timestu-dies and Elements I through VII respecting all jobsplaced by us within our incentive wage program.UNIVIS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,faced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 706 FederalOffice Building, 500 Zack Street, Tampa, Florida 33602,Telephone 228-7711.